                                     Case 2:14-cv-08390-DMG-PLA Document 606 Filed 04/01/19 Page 1 of 14 Page ID
                                                                     #:43312


                                       1 JOHN P. REITMAN (State Bar No. 80579)
                                           jreitman@lgbfirm.com
                                       2 JACK A. REITMAN (State Bar No. 283746)
                                           jareitman@lgbfirm.com
                                       3 LANDAU GOTTFRIED & BERGER LLP
                                           1801 Century Park East, Suite 700
                                       4 Los Angeles, California 90067
                                           Telephone: (310) 557-0050
                                       5 Facsimile: (310) 557-0056

                                       6 Attorneys for Brian Weiss,
                                           Court Appointed Receiver of Eagan Avenatti, LLP
                                       7

                                       8                       UNITED STATES DISTRICT COURT
                                       9      CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                      10

                                      11 BAHAMAS SURGERY CENTER,                     Case No. 2:14-cv-08390-DMG
& B ERGER LLP




                                      12
                                           LLC, et al.,
           LOS ANGELES, CALIFORNIA




                                                                                     RECEIVER’S NOTICE OF
              ATTORNEYS AT LAW




                                      13                           Plaintiff,        MOTION AND MOTION FOR
  GOTTFRIE D




                                      14         vs.                                 “INDICATIVE RULING” (1)
                                                                                     REMOVING EAGAN AVENATTI
L ANDAU




                                      15 KIMBERLY-CLARK CORPORATION,                 LLP AND MICHAEL AVENATTI
                                      16 a Delaware Corporation, and                 AS CLASS COUNSEL AND (2)
                                           HALYARD HEALTH, INC., a                   APPOINTING JASON M. FRANK,
                                      17 Delaware Corporation,                       SCOTT H. SIMS AND ANDREW D.
                                      18                                             STOLPER OF FRANK, SIMS &
                                                                   Defendants.       STOLPER, LLP AS LEAD CLASS
                                      19                                             COUNSEL
                                      20                                             [Declarations of Brian Weiss and
                                                                                     Jason M. Frank and Request for
                                      21                                             Judicial Notice in support of this
                                      22                                             motion filed concurrently herewith]

                                      23                                             Hearing Date, Time, and Location:
                                                                                      Date: May 3, 2019
                                      24                                              Time: 9:30 a.m.
                                                                                      Place: Courtroom 8C
                                      25                                                     350 West 1st Street
                                                                                             Los Angeles, CA 90012
                                      26

                                      27

                                      28
                                     Case 2:14-cv-08390-DMG-PLA Document 606 Filed 04/01/19 Page 2 of 14 Page ID
                                                                     #:43313


                                       1 TO THE HONORABLE DOLLY M. GEE, UNITED STATES DISTRICT

                                       2 JUDGE FOR THE CENTRAL DISTRICT OF CALIFORNIA, AND ALL

                                       3 OTHER PARTIES IN INTEREST AND THEIR ATTORNEYS OF RECORD:

                                       4        PLEASE TAKE NOTICE that on May 3, 2019, at 9:30 a.m., in Courtroom
                                       5 8C of the United States District Court for the Central District of California, Los

                                       6 Angeles Division, located at 350 West 1st Street, Los Angeles, California, Brian

                                       7 Weiss, federal court appointed receiver for Eagan Avenatti, LLP (“EA”), will move

                                       8 the Court (the “Motion”) for an “indicative ruling” removing EA and Michael J.

                                       9 Avenatti (“Avenatti”) as counsel of record for the Class and appointing Jason M.

                                      10 Frank, Scott H. Sims and Andrew D. Stolper of Frank, Sims & Stolper, LLP (“FSS”)

                                      11 as Class Counsel.
& B ERGER LLP




                                      12        PLEASE TAKE FURTHER NOTICE that the Motion is based on Federal
           LOS ANGELES, CALIFORNIA
              ATTORNEYS AT LAW




                                      13 Rule of Civil Procedure 62.1 and Federal Rule of Appellate Procedure 12.1, which
  GOTTFRIE D




                                      14 permit this Court to state either it would grant the motion if the Ninth Circuit Court
L ANDAU




                                      15 of Appeals remands for that purpose or if the motion raises a substantial issue. This

                                      16 Motion is further based on the Court’s continuing duty, under Federal Rule of Civil

                                      17 Procedure 23, to monitor and administrate this case for the benefit of the Class.

                                      18        PLEASE TAKE FURTHER NOTICE that the Motion is based on EA and
                                      19 Avenatti’s inadequacy to serve as Class Counsel on a going-forward basis. Among

                                      20 other reasons:

                                      21        1.     On February 14, 2019, EA was placed into receivership pursuant to a
                                      22 federal court order. Brian Weiss was appointed as the receiver (the “Receiver”) and

                                      23 charged with managing the affairs of EA and preserving its assets.

                                      24        2.     On March 22, 2019, a criminal complaint was filed against Avenatti in
                                      25 the Central District of California alleging Avenatti violated federal bank fraud and

                                      26 wire fraud statutes (the “CDCA Criminal Complaint”). The CDCA Criminal

                                      27 Complaint alleges Avenatti, among other things, stole approximately $5 million in

                                      28 client funds, lied to clients, had a client sign a doctored settlement agreement,
                                                                                       2
                                        Case 2:14-cv-08390-DMG-PLA Document 606 Filed 04/01/19 Page 3 of 14 Page ID
                                                                        #:43314


                                          1 provided fraudulent (unfiled) tax returns to a federal bank to obtain over $4 million

                                          2 in loans, failed to submit employee payroll taxes to the government and failed to pay

                                          3 millions of dollars in personal and corporate taxes.

                                          4         3.    On March 24, 2019, a criminal complaint was filed in New York
                                          5 against Avenatti alleging Avenatti attempted to extort $15 million to $25 million

                                          6 from Nike, Inc. during purported settlement negotiations.

                                          7         4.    EA no longer has any employees or attorneys, nor does it have any
                                          8 money in its bank accounts. As such, EA no longer has the resources to serve as

                                          9 Class Counsel.

                                         10         5.    As counsel of record, EA has a fiduciary duty to act in the best interests
                                         11 of the Class. In addition, EA has invested substantial attorney time and resources in
& B ERGER

              LOS ANGELES, CALIFORNIA




                                         12 this case, and thus also has a financial interest in the successful resolution of this
                 ATTORNEYS AT LAW
 GOTTFRIE D
          LLP




                                         13 lawsuit.

                                         14         6.    The Receiver believes it is in the best interests of the Class and EA to
L ANDAU




                                         15 have FSS replace EA and Avenatti as Lead Class Counsel.          Frank, Sims and
                                         16 Stolper have extensive experience in complex litigation, including consumer class

                                         17 actions like this one. Frank, Sims and Stolper previously worked on this matter

                                         18 while employed at EA, including briefing the legal issues that are now the subject of

                                         19 appeal, managing and taking discovery and drafting the initial motion for class

                                         20 certification. FSS is a highly experienced and respected class action law firm and is

                                         21 well-positioned to achieve a successful resolution of this lawsuit.

                                         22         PLEASE TAKE FURTHER NOTICE that this Motion is based on this
                                         23 Notice of Motion, the accompanying Memorandum of Points and Authorities, the

                                         24 concurrently filed declarations of Brian Weiss and Jason M. Frank, the Request for

                                         25 Judicial Notice, the pleadings and other papers on file in this case, and upon such

                                         26 evidence and argument as may be presented at or before the hearing on the Motion.

                                         27 / / /

                                         28 / / /

                                                                                         3
                                        Case 2:14-cv-08390-DMG-PLA Document 606 Filed 04/01/19 Page 4 of 14 Page ID
                                                                        #:43315


                                          1        PLEASE TAKE FURTHER NOTICE that pursuant to Local Rule 7-3, as
                                          2 this Motion was originally filed on a Sunday, counsel for the Receiver was unable to

                                          3 speak directly with counsel for Defendants. However, counsel for the Receiver has

                                          4 initiated communications via telephone with counsel for both Defendants, who were

                                          5 unavailable at the time of the calls. Counsel for the Receiver left detailed voice mail

                                          6 messages with both counsel describing the content of the Motion and requested

                                          7 return calls from both counsel to discuss the Motion. Due to the exigent

                                          8 circumstances involving current Class Counsel, the Receiver has filed this Motion

                                          9 prior to the completion of locally mandated meet and confer efforts. To the extent

                                         10 Defendants do not oppose the Motion, the Receiver will immediately advise the

                                         11 Court. If Defendants do intend to oppose the Motion, the Receiver will expect
& B ERGER

              LOS ANGELES, CALIFORNIA




                                         12 Defendants to file their opposition at the time specified in the Local Rules.
                 ATTORNEYS AT LAW
 GOTTFRIE D
          LLP




                                         13        WHEREFORE, the Receiver respectfully requests the Court enter an order
                                         14 removing EA and Avenatti as Class Counsel in this matter, and substituting and
L ANDAU




                                         15 appointing Jason Frank, Scott Sims and Andrew Stolper of FSS as Class Counsel.

                                         16

                                         17 Dated: April 1, 2019                    Respectfully submitted,
                                         18                                         LANDAU GOTTFRIED & BERGER LLP

                                         19

                                         20                                         By:       /s/ Jack A. Reitman
                                                                                                 Jack A. Reitman
                                         21                                         Attorneys for Brian Weiss, Court Appointed
                                                                                    Receiver of Eagan Avenatti, LLP
                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                       4
                                        Case 2:14-cv-08390-DMG-PLA Document 606 Filed 04/01/19 Page 5 of 14 Page ID
                                                                        #:43316


                                          1               MEMORANDUM OF POINTS AND AUTHORITIES
                                          2        Brian Weiss, court appointed receiver (“Receiver”) of Eagan Avenatti, LLP
                                          3 (“EA”), submits this memorandum of points and authorities in support of his motion

                                          4 for an “indicative ruling” removing EA and Michael J. Avenatti (“Avenatti”) as

                                          5 counsel of record for the Class and appointing Jason M. Frank, Scott H. Sims and

                                          6 Andrew D. Stolper of Frank, Sims & Stolper, LLP (“FSS”) as Class Counsel. Also

                                          7 submitted under separate cover are the declarations of Brian Weiss (“Weiss Dec.”)

                                          8 and Jason M. Frank (“Frank Dec.”), and a Request for Judicial Notice (“RJN”), with

                                          9 exhibits.

                                         10 I.     INTRODUCTION
                                         11        District Courts have a “continuing duty to see that a class is adequately
& B ERGER

              LOS ANGELES, CALIFORNIA




                                         12 represented by counsel.” Z-Seven Fund, Inc. v. Motorcar Parts & Accessories, 231
                 ATTORNEYS AT LAW
 GOTTFRIE D
          LLP




                                         13 F.3d 1215, 1219 (9th Cir. 2000). Recent events, including two criminal complaints

                                         14 filed by the United States against Michael J. Avenatti (“Avenatti”), necessitate this
L ANDAU




                                         15 Court issuing an “indicative ruling” removing Avenatti as Class Counsel. Fed. R.

                                         16 Civ. P. 62.1. The criminal complaints include allegations that Avenatti stole

                                         17 millions of dollars of client funds and lied to clients. RJN, Exs. 1 and 2. The

                                         18 government’s allegations are consistent with documentary evidence reviewed by

                                         19 EA’s Receiver

                                         20        Avenatti remaining as Class Counsel is untenable. Whatever the ultimate
                                         21 outcome of the criminal charges against Avenatti, this Court cannot “ignore[] the

                                         22 effect of the indictment and the mounting questions” regarding Avenatti’s

                                         23 “credibility and diligence.” In re Organogenesis Sec. Litig., 241 F.R.D. 397, 410

                                         24 (D. Mass. 2007). “[T]he benefits of maintaining the status quo do not outweigh the

                                         25 risks.” In re New Motor Vehicles Canadian Exp. Antitrust Litig., 466 F. Supp. 2d

                                         26 364, 369 (D. Me. 2006). Thus, in analogous circumstances, certain district courts

                                         27 removed the Milberg Weiss firm as class counsel after the firm and a number of its

                                         28 partners were indicted, but before the criminal complaints were resolved. Id.; see

                                                                                       5
                                        Case 2:14-cv-08390-DMG-PLA Document 606 Filed 04/01/19 Page 6 of 14 Page ID
                                                                        #:43317


                                          1 also Organogenesis Sec. Litig., 241 F.R.D. at 410; Schoenbaum v. E.I. DuPont De

                                          2 Nemours, 2008 WL 877962, at *2 (E.D. Mo. Mar. 27, 2008).

                                          3        EA was placed into receivership on February 14, 2019, and the Receiver was
                                          4 appointed to manage the affairs of EA and preserve its assets. EA no longer has any

                                          5 employees or attorneys besides Avenatti, nor does it have any money in its bank

                                          6 accounts or legal malpractice insurance. As such, EA does not have the resources to

                                          7 continue to represent the Class.

                                          8        The Receiver requests that Jason M. Frank, Scott H. Sims and Andrew D.
                                          9 Stolper of Frank Sims & Stolper LLP (“FSS”) be appointed as Class Counsel.

                                         10 Frank, Sims and Stolper have extensive experience in complex litigation and

                                         11 consumer class actions. They also worked extensively on this very case while they
& B ERGER

              LOS ANGELES, CALIFORNIA




                                         12 were employed at EA. Frank and Sims were responsible for briefing a number of
                 ATTORNEYS AT LAW
 GOTTFRIE D
          LLP




                                         13 the key legal issues that are the subject of the appeal when they successfully

                                         14 opposed Defendants’ motion to dismiss and worked on the initial motion for class
L ANDAU




                                         15 certification. Up until the time of his departure on May 20, 2016, Stolper was

                                         16 responsible for the day-to-day management of this matter and took a number of the

                                         17 key depositions in the case. FSS is a highly experienced and respected class action

                                         18 law firm, and Frank, Sims and Stolper are ready, willing and able to represent the

                                         19 Class. The Receiver believes FSS is the best option in these difficult circumstances

                                         20 to achieve a successful resolution for the Class.

                                         21 II.    FACTUAL BACKGROUND
                                         22           A.    The Present Action
                                         23        On November 14, 2016, this Court granted Plaintiff’s Motion for Class
                                         24 Certification and appointed “Michael Avenatti, Esq. of Eagan Avenatti LLP as class

                                         25 counsel” [Docket No. 270]. A verdict was later rendered against Defendants in this

                                         26 matter in April 2017, with an initial judgment issued for approximately $454 million

                                         27 (including $350 million in punitive damages) against defendant Kimberly-Clark

                                         28 (“KC”), and over $100 million (including $100 million in punitive damages) against

                                                                                       6
                                        Case 2:14-cv-08390-DMG-PLA Document 606 Filed 04/01/19 Page 7 of 14 Page ID
                                                                        #:43318


                                          1 defendant Halyard Health (“HH”) [Docket No. 530].

                                          2        On March 30, 2018, this Court entered an order granting Defendants’ motion
                                          3 for remittitur, reducing the punitive damages assessed against KC to $19,446,635

                                          4 and against HH to $1,307,225 [Docket Nos. 573, 578]. Defendants subsequently

                                          5 appealed the judgment to the Ninth Circuit Court of Appeals (with a supersedeas

                                          6 bond and stay of execution [Docket Nos. 583, 584, 587, 588]), where the appeal is

                                          7 still pending [Docket No. 590]. The appeal is fully briefed but the date for oral

                                          8 argument has not yet been set.

                                          9           B.    EA’s Bankruptcy and the Appointment of the EA Receiver
                                         10        Prior to the trial in this matter, on March 10, 2017, Avenatti consented to EA
                                         11 being placed into Chapter 11 bankruptcy. The bankruptcy case was eventually
& B ERGER

              LOS ANGELES, CALIFORNIA




                                         12 assigned to the Honorable Catherine Bauer in the Central District of California (the
                 ATTORNEYS AT LAW
 GOTTFRIE D
          LLP




                                         13 “Bankruptcy Court”) [In re Eagan Avenatti, LLP, Case No. 8:17-bk-11961-CB,

                                         14 Docket (“Bankruptcy Docket”) No. 1]. The EA bankruptcy was later dismissed on
L ANDAU




                                         15 March 15, 2018 as part of a Bankruptcy Court approved structured settlement

                                         16 [Bankruptcy Docket No. 412]. The structured Settlement required EA to pay certain

                                         17 debts it owed to its creditors following the dismissal of the bankruptcy, including

                                         18 debts owed to the Internal Revenue Service (the “IRS”), Jason Frank Law, PLC

                                         19 (“JFL”) and various other creditors, several of whom were experts or vendors in the

                                         20 present matter [Bankruptcy Docket Nos. 412-413 ].

                                         21        On May 14, 2018, EA failed to make the required settlement payments to
                                         22 JFL, which resulted in a judgment being entered against EA by the Bankruptcy

                                         23 Court in the amount of $10 million on May 22, 2018 (the “JFL Judgment”)

                                         24 [Bankruptcy Docket No. 444-445]. EA further failed to pay the IRS and its other

                                         25 creditors in breach of the structured settlement [Bankruptcy Docket No. 489].

                                         26         The JFL Judgment was registered before the District Court on August 31,
                                         27 2018 and was assigned to Chief Judge Virginia A. Phillips [In re Eagan Avenatti,

                                         28 8:18-cv-01644-VAP-KES, the “District Court Action”]. The reference to the

                                                                                       7
                                        Case 2:14-cv-08390-DMG-PLA Document 606 Filed 04/01/19 Page 8 of 14 Page ID
                                                                        #:43319


                                          1 Bankruptcy Court was withdrawn on October 25, 2018 [District Court Action,

                                          2 Docket No. 21].

                                          3        As part of that collection proceeding, JFL moved for the appointment of a
                                          4 receiver [District Court Action, Docket Nos. 51-51-5]. Rather than respond to the

                                          5 Motion on the merits, Avenatti stipulated to Brian Weiss being appointed as the

                                          6 Receiver for EA on February 13, 2019 [Id., Docket No. 53]. The court thereafter

                                          7 entered a Receivership and Restraining Order against EA. Weiss Dec., ¶ 2, Ex. 1.

                                          8        On the eve of his court-ordered judgment debtor exam, Avenatti attempted to
                                          9 place EA into bankruptcy on March 7, 2019 to stay the proceedings. This was in

                                         10 defiance of the Receiver’s specific instructions not to take such action and in

                                         11 violation of the express terms of the Receivership and Restraining Order which
& B ERGER

              LOS ANGELES, CALIFORNIA




                                         12 provided that only the Receiver had the authority to place EA into bankruptcy.
                 ATTORNEYS AT LAW
 GOTTFRIE D
          LLP




                                         13 Weiss Dec., ¶ 3. On March 13, the Bankruptcy Court dismissed the bankruptcy as

                                         14 null-and-void, effective as of March 7, the date it was filed [See In re the Trial
L ANDAU




                                         15 Group, LLP a/k/a Eagan Avenatti, etc., 8:19-bk-10822-CB, Docket No. 39]. The

                                         16 Bankruptcy Court also issued an Order to Show Cause ordering Avenatti to

                                         17 personally appear before it and explain why he filed the March 7, 2019 bankruptcy,

                                         18 despite the fact that the Receiver explicitly told him not to [see id., Docket No. 35].

                                         19           C.        Factual Background Regarding The Criminal Complaints
                                         20                     Against Avenatti
                                         21                1.      The Central District of California Criminal Complaint
                                         22        On March 22, 2019, the United States Attorney for the Central District of
                                         23 California filed a criminal complaint against Avenatti (the “CDCA Criminal

                                         24 Complaint”). In the CDCA Criminal Complaint, Avenatti is charged with bank

                                         25 fraud and wire fraud. Underlying the charges are allegations that Avenatti stole

                                         26 client funds, lied to clients, provided fabricated tax returns to a federally insured

                                         27 bank, and committed several flavors of tax fraud and evasion.

                                         28        The allegations related to stealing money from “G.B” are consistent with

                                                                                        8
                                        Case 2:14-cv-08390-DMG-PLA Document 606 Filed 04/01/19 Page 9 of 14 Page ID
                                                                        #:43320


                                          1 documentary evidence reviewed by the Receiver related to EA client Greg Barela.

                                          2 Weiss Dec., ¶ 4. During EA’s bankruptcy, on or about December 28, 2017, Avenatti

                                          3 opened an undisclosed “client trust account” [District Court Action Docket No. 51-

                                          4 1, ¶ 45 and Ex. 30]. On January 5, 2018, this account received a wire of $1.6

                                          5 million from Brock USA LLC [id., Ex. 42]. The wire states the payment was for the

                                          6 “Brock USA 2018 Settlement Payment” [id., Ex. 43]; Weiss Dec., ¶ 4. The day

                                          7 earlier, on January 4, 2018, Avenatti deposited into the same newly opened client

                                          8 trust account a check from the Judicial Arbiter Group to EA for $11,718.75 – which

                                          9 according to memo line on the check was for “Barela v. Brock” [District Court

                                         10 Action Docket No. 51-1, Ex. 44]; Weiss Dec., ¶ 4.

                                         11        Avenatti then used the money from this settlement to pay his personal debts
& B ERGER

              LOS ANGELES, CALIFORNIA




                                         12 and expenses from the client trust account, including payments to various persons
                 ATTORNEYS AT LAW
 GOTTFRIE D
          LLP




                                         13 and entities that appear to be related to Avenatti’s coffee company (Global Baristas)

                                         14 such as Dillanos Coffee Roasters and Alki Bakery [District Court Action Docket
L ANDAU




                                         15 No. 51-1, at ¶ 48 and Exs. 46, 47].

                                         16        The affidavit of IRS CI Special Agent Remoun Karlous attached to the
                                         17 CDCA Criminal Complaint alleges yet another instance of Avenatti stealing client

                                         18 funds, siphoning approximately $2.8 million, which was subsequently used to pay

                                         19 off creditors in EA’s own 2017 bankruptcy proceeding. RJN, Ex. 2, pg. 125, fn. 31.

                                         20               2.      The Southern District of New York Criminal Complaint
                                         21        In addition to the CDCA Criminal Complaint, the United States filed a
                                         22 criminal complaint against Avneatti in the Southern District of New York (the

                                         23 “SDNY Criminal Complaint”). That Complaint alleges, based on audio and video

                                         24 recordings of a meeting between Avenatti, his co-counsel, and lawyers for Nike, that

                                         25 Avenatti attempted to extort Nike. RJN, Ex. 1. Avenatti appeared in the SDNY on

                                         26 March 24, 2019 and was released on a personal recognizance bond.

                                         27          D.        Status of EA
                                         28        EA currently has no attorneys or staff on its payroll, and thus has no attorneys

                                                                                       9
                                        Case 2:14-cv-08390-DMG-PLA Document 606 Filed 04/01/19 Page 10 of 14 Page ID
                                                                         #:43321


                                          1 or staff to assist Avenatti with this case, as well as no money in any bank and no

                                          2 legal malpractice insurance. Weiss Decl., ¶ 5. Thus, EA has no ability to prosecute

                                          3 class action cases. Id.

                                          4 III.   LEGAL STANDARD
                                          5           A.     Motions for Indicative Rulings From the District Court When
                                          6                  the District Court Otherwise Lacks Jurisdiction Due To An
                                          7                  Appeal.
                                          8        Federal Rule of Civil Procedure 62.1 “allows a party to ask the district court
                                          9 for an ‘indicative ruling’ on an issue the court is without jurisdiction to decide

                                         10 because of a pending appeal.” Mendia v. Garcia, 874 F.3d 1118, 1121 (9th Cir.

                                         11 2017). In response to a such a motion the district court may: “(1) defer considering
& B ERGER

              LOS ANGELES, CALIFORNIA




                                         12 the motion; (2) deny the motion; or (3) state either that it would grant the motion if
                 ATTORNEYS AT LAW
 GOTTFRIE D
          LLP




                                         13 the court of appeals remands for that purpose or that the motion raises a substantial

                                         14 issue.” Fed. R. Civ. P. 62.1. “If the district court states that it would grant the
L ANDAU




                                         15 motion or that the motion raises a substantial issue, the court of appeals may remand

                                         16 for further proceedings but retains jurisdiction unless it expressly dismisses the

                                         17 appeal.” Fed. R. App. P. 12.1(b).

                                         18           B.     The Court’s Continuing Duty To Ensure The Adequacy of Class
                                         19                  Counsel and May Appoint New Class Counsel As Necessary.
                                         20        Federal Rule of Civil Procedure 23 grants the Court the inherent power to
                                         21 oversee, administer, and supervise the course of a class action. Specifically, Rule 23

                                         22 permits the Court to make appropriate orders to (i) administer the proceeding; (ii)

                                         23 protect class members and fairly conduct the action; (iii) impose conditions on

                                         24 representative parties; (iv) properly amend pleadings; and (v) deal with similar

                                         25 procedural matters. Fed. R. Civ. P. 23(d)(1).

                                         26        In fact, district courts have a “continuing duty to see that a class is adequately
                                         27 represented by counsel.” Z-Seven Fund, Inc. v. Motorcar Parts & Accessories, 231

                                         28 F.3d 1215, 1219 (9th Cir. 2000). This not only includes the initial appointment of

                                                                                        10
                                        Case 2:14-cv-08390-DMG-PLA Document 606 Filed 04/01/19 Page 11 of 14 Page ID
                                                                         #:43322


                                          1 class counsel upon certification of the class, but also subsequent or further orders

                                          2 concerning the appointment if the need arises. See Fed. R. Civ. P. 23(g)(1)(B), (E);

                                          3 see also Committee Notes on Fed. R. Civ. Proc. 23 – 2003 Amendment (“If, after

                                          4 review of all applicants, the court concludes that none would be satisfactory class

                                          5 counsel, it may deny class certification, reject all applications, recommend that an

                                          6 application be modified, invite new applications, or make any other appropriate

                                          7 order regarding selection and appointment of class counsel.”).

                                          8         Specifically, the Court may appoint new class counsel or modify its order
                                          9 appointing counsel if the Court determines that current class counsel can no-longer

                                         10 adequately represent the class. See Fed. R. Civ. Proc. 23(g)(2); see e.g. Horne v.

                                         11 Smithfield Packing Co., 2013 U.S. Dist. LEXIS 103712 (E.D.N.C. July 22, 2013).
& B ERGER

              LOS ANGELES, CALIFORNIA




                                         12 The ultimate responsibility for determining class counsel rests with the district court,
                 ATTORNEYS AT LAW
 GOTTFRIE D
          LLP




                                         13 and not with any individual plaintiff, named or unnamed. Horne, 2013 WL

                                         14 3820025 at *5 (citing Maywalt v. Parker & Parsley Petroleum Co., 67 F.3d 1072,
L ANDAU




                                         15 1078 (2d Cir. 1995)) ("The fact that the named plaintiffs in a certified class action

                                         16 have been found to be adequate representatives of the class does not, however, mean

                                         17 that they have the right to replace class counsel at will . . . The ultimate

                                         18 responsibility to ensure that the interests of class members are not subordinated to

                                         19 the interests of either the class representatives or class counsel rests with the district

                                         20 court."); Walsh v. Great Atl. and Pac. Tea Co., 726 F.2d 956, 964 (3d Cir. 1984); In

                                         21 re Bank of Am. Sec. Litig., 210 F.R.D. 694, 703 (E.D. Miss. 2002); Kahree v.

                                         22 Western Electric Co., 82 F.R.D. 196 (D.N.J. 1979) (“The relationship between the

                                         23 representative parties and their lawyer or lawyers is one of private contract; the

                                         24 relationship between the class counsel and the members of the class, apart from the

                                         25 representative parties, is one of court creation. To hold that the Court is limited in

                                         26 its choice of class counsel . . . may be contrary to the best interests of the class

                                         27 which the Court has a fiduciary obligation to protect.”).

                                         28 / / /

                                                                                         11
                                        Case 2:14-cv-08390-DMG-PLA Document 606 Filed 04/01/19 Page 12 of 14 Page ID
                                                                         #:43323


                                          1 IV.    ARGUMENT
                                          2           A.     Avenatti Is No Longer Adequate Counsel for the Class and Must
                                          3                  Be Removed.
                                          4        The criminal complaints against Avenatti, the corroborating documentary
                                          5 evidence of stealing client funds submitted as part of this Motion, and Avenatti’s

                                          6 inability to prosecute this matter going forward, alone or through EA, make plain

                                          7 that under no circumstances can Avenatti remain as Class Counsel. This is the case

                                          8 regardless of whether the allegations against Avenatti are ultimately proven to be

                                          9 true. As explained in a ruling of the District Court of Massachusetts related to the

                                         10 Milberg Weiss (and substituting Avenatti for Milberg Weiss):

                                         11        [T]his court would not be able to say that it met its obligations to the
& B ERGER

              LOS ANGELES, CALIFORNIA




                                         12        class if it ignored the effect of the indictment and the mounting
                 ATTORNEYS AT LAW
 GOTTFRIE D
          LLP




                                         13        questions in this case about [Avenatti’s] credibility and diligence.
                                         14        Conducting such a thought experiment is somewhat inconsistent with
L ANDAU




                                         15        the presumption of innocence. But that presumption applies only to
                                         16        [Avenatti’s] criminal case. In this civil action, Lead Counsel must meet
                                         17        its burden of showing adequacy and this court must perform its
                                         18        obligation to responsibly oversee the certification process.
                                         19 In re Organogenesis Sec. Litig., 241 F.R.D. at 410.

                                         20        “Appointed class counsel [] bear the burden of continuing to be best able to
                                         21 represent the interests of the class as the litigation progresses.” Schoenbaum, 2008

                                         22 WL 877962, at *1 (citations and quotations omitted). Avenatti cannot meet that

                                         23 burden. Avenatti is not “the only competent Counsel who can prosecute the [Class’]

                                         24 claims successfully,” and “given the circumstances, [Avenatti] is also not best able

                                         25 to represent the interests of the class.” Id. Even if the charges against Avenatti are

                                         26 untrue (although the documentary evidence strongly indicates at least some of the

                                         27 charges are true), “the possibility of distraction” as Avenatti “struggle[s] to defeat

                                         28 the criminal charges” make his continued involvement in this matter as Class

                                                                                        12
                                        Case 2:14-cv-08390-DMG-PLA Document 606 Filed 04/01/19 Page 13 of 14 Page ID
                                                                         #:43324


                                          1 Counsel untenable. Id.

                                          2           B.    Frank, Sims and Stolper of FSS Should Be Appointed As Class
                                          3                 Counsel LLP.
                                          4        In selecting class counsel, the Court must consider the following factors:
                                          5        (i) the work counsel has done in identifying or investigating potential
                                          6        claims in the action;
                                          7        (ii) counsel’s experience in handling class actions, other complex
                                          8        litigation, and the types of claims asserted in the action;
                                          9        (iii) counsel’s knowledge of the applicable law; and
                                         10        (iv) the resources that counsel will commit to representing the class.
                                         11 Fed. R. Civ. Proc. 23(g)(1)(A). Any other matter pertinent to prospective counsel’s
& B ERGER

              LOS ANGELES, CALIFORNIA




                                         12 ability to fairly and adequately represent the class may also be considered by the
                 ATTORNEYS AT LAW
 GOTTFRIE D
          LLP




                                         13 Court. Id., at 23(g)(1)(C)(ii). Here, Frank, Sims and Stolper are best qualified to

                                         14 assume the role of lead class counsel. That is so for at least three reasons:
L ANDAU




                                         15        First, Frank, Sims and Stolper worked extensively on this case prior to
                                         16 leaving EA in May 2016. As noted above, Frank and Sims were responsible for

                                         17 briefing a number of the key legal issues that are the subject of the appeal when they

                                         18 successfully opposed Defendants’ motion to dismiss and worked on the initial

                                         19 motion for class certification. Further, up until the time of his departure, Stolper

                                         20 was responsible for the day-to-day management of this matter and took a number of

                                         21 the key depositions in the case. Consequently, they are thus familiar with legal and

                                         22 factual issues in the case, including the key issues on appeal.

                                         23        Second, Frank, Sims and Stolper have extensive experience handling complex
                                         24 litigation and class actions such as this one. Their recent successes in class action

                                         25 litigation include significant victories/settlements in cases against Mercedes Benz

                                         26 USA, Hewlett-Packard, and Quorn Foods (a nationwide class action settlement

                                         27 approved by this Court). Frank, Sims and Stolper also have extensive appellate

                                         28 experience. FSS is a highly respected class action law firm and other law firms

                                                                                        13
                                        Case 2:14-cv-08390-DMG-PLA Document 606 Filed 04/01/19 Page 14 of 14 Page ID
                                                                         #:43325


                                          1 routinely bring their class action cases to FSS, such as Browne George Ross, LLP

                                          2 and McNicholas & McNicholas, LLP. Details regarding Frank, Sims and Stolper’s

                                          3 experience are included in the Declaration of Jason M. Frank.

                                          4        Third, Frank, Sims and Stolper are ready, willing and able to devote all
                                          5 necessary resources towards this case, both in terms of time and money.1

                                          6        Fourth, the fact that Jason Frank’s personal corporation (JFL) is a creditor of
                                          7 EA (with a $10 million judgment) ensures that FSS has the same economic

                                          8 incentive to maximize the value of the case on behalf of the Class as would be the

                                          9 case if FSS had been initially appointed as class counsel. EA has already invested

                                         10 substantial attorney time and resources in this matter. As such, EA has an economic

                                         11 incentive to maximize the recovery for the Class. In comparison, one of the risks of
& B ERGER

              LOS ANGELES, CALIFORNIA




                                         12 appointing new class counsel would be that the new firm does not have the same
                 ATTORNEYS AT LAW
 GOTTFRIE D
          LLP




                                         13 economic investment in the case, and thus does not have the same economic

                                         14 incentives to maximize the recovery. Appointing FSS eliminates this concern
L ANDAU




                                         15 because, in essence, JFL stands in the shoes of EA as its major creditor.

                                         16        FSS is capable and well-suited to represent the best interests of the Class and
                                         17 handle this matter appropriately.

                                         18 V.     CONCLUSION
                                         19        For all the foregoing reasons, the Motion should be granted.
                                         20 Dated: April 1, 2019                   Respectfully submitted,
                                         21                                        LANDAU GOTTFRIED & BERGER LLP

                                         22                                        By:       /s/ Jack A. Reitman
                                                                                                Jack A. Reitman
                                         23                                        Attorneys for Brian Weiss, Court Appointed
                                                                                   Receiver of Eagan Avenatti, LLP
                                         24

                                         25
                                              1
                                              The Receiver is aware that this case is currently on appeal and the amount of work
                                         26
                                            required of trial counsel is not significant at this time. However, given Avenatti’s
                                         27 compromised state, the Receiver is concerned, for good reason, that Avenatti will be
                                            unable to give even that small amount of attention to this case.
                                         28

                                                                                      14
